This is an original action in mandamus by Elze T. Stockton against the county excise board of Payne county, Okla., to compel it to approve an estimate for school teacher's salary as certified to it by the board of directors of school district No. 69, Payne county.
Plaintiff has a legal contract to teach school in school district No. 69 for the year 1931-1932. The board of all rectors certified an estimate in the sum of $800 for salary for its teacher for that year. The voters of the district, by a majority vote thereof at the annual school meeting held the last Tuesday of March, 1931, authorized an excess levy sufficient to meet the estimated needs of the district. The excise board reduced the estimate for teacher's salary from $800 to $680, and refused to approve the estimate as certified to it by the directors of the district. It was its duty to approve the estimate as certified to it by the school district. See State ex rel. Board of Education v. Excise Board of Payne County, No. 23153, decided Jan. 26, 1932, 155 Okla. 227, 7 2d 473, and School Dist. No. 4, Garfield Co., v. Independent School Dist. No. 4 1/2 Garfield County, 153 Okla. 171,4 P.2d 1031.
Defendants contend plaintiff is not the real party in interest and cannot, in his own name, maintain this action. This question has been decided adversely to them in the case of Excise Board of Creek Co. v. State ex rel. Kissick,105 Okla. 102, 231 P. 862. Under this authority, plaintiff can maintain this action.
The writ is granted.
RILEY, CULLISON, SWINDALL, ANDREWS, and McNEILL, JJ., concur. LESTER, C. J., concurs in the law as stated in syllabus No. 1, and dissents to syllabus No. 2.
CLARK, V. C. J., dissents for the reason that it is his opinion that under the contract the teacher cannot maintain this action. KORNEGAY, J., dissents.